Citation Nr: 0327411	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-10 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for left ankle sprain.

5.  Entitlement to service connection for cellulitis of the 
right ankle. 


ATTORNEY FOR THE BOARD

A. Pitts, Counsel




INTRODUCTION

The veteran served on active duty from June 1996 to October 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Nashville, Tennessee.


FINDINGS OF FACT

1.  VA has provided the veteran with due notice concerning 
evidence and information needed to substantiate his claims of 
entitlement to service connection for low back strain, a left 
knee disability, and a right knee disability, respectively, 
and all relevant evidence necessary for an equitable 
disposition of the claims has been obtained.  

2.  The veteran has reported that he currently experiences 
pain in his low back, his left knee, and his right knee.

3.  The veteran is not shown to have a low back strain, or 
left knee or right knee disability that is related to 
service.


CONCLUSION OF LAW

The veteran does not have a low back strain, a left knee 
disability, or a right knee disability that that was incurred 
or aggravated during his active service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5100, 5102-5103A, 5107, 5126 (West 
2002); 38 C.F.R.§§ 3.102, 3.156(a), 3.159, 3.303, 3.326(a) 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  VCAA

The claims of entitlement to service connection for low back 
strain, a left knee disability, and a right knee disability 
are subject to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA).  Enacted on November 9, 
2000, the VCAA heightened what were VA's duties under earlier 
law to assist claimants with the development of evidence, and 
to provide claimants with notice, concerning their claims.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  Regulations implementing the statute were published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

The veteran's claim was pending before VA at the time that 
the VCAA was enacted.  Thus, the claim must be developed and 
adjudicated within the framework established by the statute 
and implementing regulations.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); cf. Kuzma v. Principi, No. 03-7032, 2003 
U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003) (VCAA did not 
apply to a claim that was the subject of a Board decision 
entered before the enactment of the VCAA).

The Board finds that all applicable requirements of the VCAA 
have been fulfilled in the case of these claims.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice must refer to 
the time period, one year from the date of such notice, 
established by the VCAA in which information and evidence and 
may be submitted in support of a claim.  Id.; Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1353-54 (Fed. Cir. 2003); Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7010 (Fed. Cir. September 22, 2003).

A letter sent by the RO to the veteran in May 2001 provided 
the notice required under section 5103.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  The letter described the type of 
evidence that would substantiate his service connection 
claims and outlined, in terms corresponding to the provisions 
of the VCAA, what the veteran's and VA's respective 
responsibilities were in the effort to be made to obtain that 
evidence.  Id.; Quartuccio.  The May 2001 letter invited the 
veteran to identify or submit information or evidence that 
could support his claims.  The letter apprised him that 
although it was preferable that he respond within 60 days, he 
had a period of one year from the date of the letter in which 
to identify or submit such information or evidence.  
Additional information was contained in the statement of the 
case issued to the veteran in July 2002, which reviewed the 
provisions of the VCAA concerning these matters.

The opinion of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals before March 1, 1999) (Court) in Quartuccio v. 
Principi emphasized the importance of the notice to be 
furnished under section 5103 of the VCAA, as did the opinion 
of the United States Court of Appeals for the Federal Circuit 
(the Court of Appeals) in Disabled American Veterans.  Even 
more recently, the Court of Appeals has instructed that the 
notice issued under section 5103 of the VCAA by the agency of 
original jurisdiction should inform the claimant clearly that 
he has a full year from the date of that notice to submit 
evidence or information in support of his claim.  In 
Paralyzed Veterans of America, promulgated on September 22, 
2003, the Court of Appeals invalidated the reference to a 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court of 
Appeals made a conclusion similar to the one it reached in 
Disabled American Veterans, in which it reviewed 38 C.F.R. 
§ 19.9 (2002), a related VA regulation that went into effect 
on February 22, 2002.  The Court of Appeals found in 
Paralyzed Veterans of America that the 30-day period referred 
to in 38 C.F.R. § 3.159(b)(1) for claimants to respond to the 
notice issued under section 5103 of the VCAA is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the one-year response period provided by 
section 5103.  

The RO's May 2001 notice in this case preceded the initial 
rating decision, which was rendered in October 2001.  The 
veteran filed his notice of disagreement in April 2002.  
Later in April 2002, the veteran filed a timely election to 
have all of the service connection claims covered by his 
notice of disagreement reviewed by the Decision Review 
Officer of the RO under 38 C.F.R. § 3.2600 (2002).  This 
regulation mandates that the review of a claim conducted by 
the Decision Review Officer be de novo.  38 C.F.R. 
§ 3.2600(a).  In July 2002, this review of the veteran's 
claims was completed and the Decision Review Officer issued a 
statement of the case containing his decision.  The decision 
of the Decision Review Officer was rendered more than one 
year after the RO provided notice to the veteran under 
section 5103 of the VCAA.  The Decision Review Officer 
considered all relevant evidence of record and reviewed the 
service connection claims de novo - - the claims were not 
adjudicated in stages but rather, were given a single review 
encompassing all of the relevant evidence.  See Paralyzed 
Veterans of America; see also Disabled American Veterans, 327 
F.3d at 1346-48 (claimants entitled under 38 U.S.C.A. 
§ 7104(a) to "one review on appeal to the Secretary").  

Reviewing this history, the Board finds that the veteran has 
suffered none of the detriment identified by the Court of 
Appeals in Paralyzed Veterans of America.  
In this case, review of the claims was performed by the 
Decision Review Officer after this period had expired.  While 
not literally the first decision in the case, the Decision 
Review Officer's decision, because it was de novo and 
encompassed all of the relevant evidence of record, amounted 
for all intents and purposes to an initial review of the 
claims.  Thus, the due process intended by the one-year 
period of section 5103 was secured.  See Paralyzed Veterans 
of America.  Nor is there any indication that the procedures 
that were followed by the RO discouraged the veteran from 
identifying or submitting information or evidence pertinent 
to one or more of his claims.  During the period extending 
from the date of the RO's May 2001 notice to the date of the 
Decision Review Officer's decision in July 2002, the veteran 
did not identify any information or evidence other than what 
he had named in his statement of claim, his service medical 
records, which were obtained by the RO. 

Accordingly, the Board finds that both the specific 
requirements and the due process standard of section 5103 of 
the VCAA have been satisfied in this case.

Duty to assist with the development of evidence

Under the VCAA, VA has a duty to assist a claimant with 
obtaining medical and other documentary evidence pertinent to 
a claim.  38 U.S.C.A. § 5103(A)(b), (c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  VA is required to make reasonable efforts 
to obtain records pertinent to the claim and to notify the 
claimant if the records could not be secured.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  Under the VCAA, the 
duty to obtain documentary evidence applies when the 
claimant, after being requested to do so by VA, "adequately 
identifies [such records] to the Secretary and authorizes the 
Secretary to obtain" them.  38 U.S.C.A. § 5103A(b).  

The RO obtained the veteran's service medical records and 
associated them with the claims file.  Service medical 
records were the only information or evidence identified by 
the veteran in his VA Form 21-526, Application for 
Compensation as being relevant to the question of service 
connection for a left knee (or any other alleged) disability.  
The veteran identified no additional records in response to 
the RO's letter of May 2001 inviting him to identify or 
submit other information or evidence.  He submitted 
additional argument concerning his claims but no additional 
evidence.  After securing the service medical records, 
therefore, VA had no remaining duty under the VCAA to obtain 
documentary evidence pertinent to a claim.

Under the VCAA, VA has a duty to secure a medical examination 
or opinion if such is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  Under the VCAA, a need for a medical 
examination or opinion is not considered to exist unless 
"the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant)," includes competent 
evidence that a veteran has a current disability or 
persistent or recurrent symptoms of disability that in turn 
may be associated with the veteran's active service.  
38 U.S.C.A. § 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The veteran was afforded a VA examination of the joints in 
August 2001.  The Board finds that the report of this 
examination is sufficient to address the service connection 
claims concerning his back and knees.  No medical question 
pertinent to those claims remains.

It appears to the Board, then, that all action required by 
the VCAA in the case of the service connection claims 
concerning the low back, the left knee, and the right knee 
has been completed.  Accordingly, the Board will decide these 
claims on the basis of the record as it now stands on appeal.  

ii.  Service connection

In general, service connection may be awarded for a veteran's 
disability resulting from injury or disease either incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).  

The basic elements of a service connection claim may be 
demonstrated in different ways.

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same disease after service.  In such a case, 
the post-service condition will be service connected however 
remote from the time of service unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).

If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof has been noted 
during service (or an applicable post-service presumptive 
period), the symptomatology associated with that disorder is 
manifested with continuity after service, and competent 
evidence relates the present condition to that post-service 
symptomatology or an in-service injury.  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service connection may be granted for a current disease or 
injury which competent evidence shows had its onset during 
the veteran's active service, even if the symptoms of the 
disorder were not manifested as a chronic disease during 
service or exhibited with continuity since service.  
38 C.F.R. § 3.303(a).  Thus, for example, service connection 
may be granted for any disease diagnosed initially after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service.  38 C.F.R. § 3.303(d).  If a veteran with 90 days or 
more of continuous active service develops arthritis within 
one year from separation from service, then the disease will 
be presumed to have been incurred in service even absent 
direct evidence to that effect unless there is affirmative 
evidence to the contrary (including a showing of an 
intercurrent cause for the disease.)  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

In each case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must be established by evidence that 
is competent.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  When a 
proposition to be proven turns on a medical question, such as 
the diagnosis of symptoms or the etiology of a current 
disorder, then evidence proceeding from a medical, rather 
than lay, source is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).

The Board finds that the elements of a service connection 
claim are not established by the evidence in this case.

In the VA Form 9, Appeal to Board of Veterans' Appeals, that 
he filed in July 2002, the veteran asserted that he developed 
pain in his lower back during service "after jumping with 
[his] unit" that has continued to the present day.  He also 
asserted in his VA Form 9 that his knees began to bother him 
when he first arrived at Fort Bragg, worsened after he went 
to Kosovo, and have continued to be painful to the present 
day.  However, the medical evidence of record does not show 
that the veteran currently has a disability of the left knee, 
the right knee, or the low back that is related to service.  

The service medical records do not show that the veteran 
sustained an injury or disease of the left knee during 
service.  Likewise, the service medical records contain no 
notation of a chronic or acute disorder of the left knee.

There is some evidence that the veteran presented complaints 
concerning his right knee and his back during service.  
However, there is no medical evidence showing that the 
veteran had a chronic disease, or symptoms of disease, of the 
right knee or the back during service.  A clinical record 
dated in December 1997 concerning the right knee notes an 
assessment of contusion and pulled muscle.  A clinical record 
dated in March 1997 indicates that the veteran sustained a 
contusion to his back.  Clinical records dated in July 1997 
show that the veteran was assessed with back strain with 
pain.  There is no notation in the service medical records 
that the veteran sustained an injury to his back or lower 
extremities in jumping from an airplane.  No other incidence 
of problems or symptoms of the right knee or the back is 
documented in the service medical records.  Thus, there is no 
evidence that over and above these occasions of treatment, 
the veteran had a chronic condition, or ongoing symptoms of 
any disorder, of either the right knee or the back during 
service.  

Service medical records reflect that in the medical history 
that he gave during his service separation examination in 
August 2000, the veteran complained in a general way of 
swollen and painful joints and of arthritis, rheumatism, and 
bursitis.  However, the report of the medical examination 
indicates that his back, his left knee, and his right knee 
were found to be normal on clinical examination.

The post-service medical evidence consists of the report of 
the VA examination of the joints that was performed in August 
2001.  This evidence does not show that the veteran currently 
has a disability of the left knee, the right knee, or the 
back, nor does it show that the complaints of pain presented 
by the veteran currently are related to an any injury or 
disease that he incurred during his service.

The VA examination report notes the complaints and history 
given by the veteran concerning his knees, the examiner's 
findings on clinical evaluation of the knees, and the 
examiner's diagnostic impression.  The veteran said that he 
was having chronic problems with knee pain that would be 
elicited by standing for two to four hours and would be 
constant rather than throbbing.  He said that this pain 
limited his activity although he could still play basketball 
and lift weights.  He said that he had no family history of 
joint problems and recounted that the only trauma to a lower 
extremity that he had ever sustained was in jumping from 
airplanes during service.  On clinical examination, the 
examiner found that the veteran's range of motion in each 
knee was 0 to 140 degrees.  The examiner found that neither 
knee exhibited edema, erythema, swelling, or medial meniscal 
tenderness.  The examiner found that anterior and posterior 
drawer tests revealed no ligamentous laxity of either knee.  
The examiner's diagnostic impression was knee pain.  With 
that impression, the examiner commented that he was "unsure 
of the etiology of the patient's knee pain" and noted that 
the veteran had "full range of motion of his knees, with no 
effusions or diminishing in strength . . . [and with] no 
ligamentous laxity noted on exam."

The VA examination report also notes the complaints and 
history given by the veteran concerning his low back, the 
examiner's findings on clinical evaluation of the low back, 
and the examiner's diagnostic impression.  The veteran said 
that he was having chronic low back pain approximately three 
times per week.  He said that the pain was located 
exclusively in the low back and did not radiate to other 
areas of the body.  He described the pain as sharp and said 
that it would be especially sharp when he reached down.  He 
attributed his low back pain to injury sustained in jumping 
from airplanes during service in Kosovo.  On clinical 
examination, the examiner found that the veteran's range of 
range of motion of the lumbar spine was 95 degrees of forward 
flexion, 35 degrees of extension, 40 degrees of lateral 
flexion to each side, and 35 degrees of rotation to each 
side.  The examiner found that straight leg raises performed 
by the veteran were negative.  The examiner found that the 
veteran exhibited "some mild paraspinal tenderness" in the 
lumbar region.  The examiner's diagnostic impression was low 
back pain that "could be related to musculoligamentous 
injury sustained [in] jumping out of the airplanes."  With 
this impression, the examiner noted that "[t]oday, [the 
veteran] is not complaining of low back pain."  

The Board finds that the August 2001 VA examination report 
does not support a finding that the veteran currently has a 
disability of either knee or of the low back that may be 
related to service.  The examination report indicates that 
the veteran has complaints of pain in his knees.  However, 
the examination report contains no findings of any underlying 
pathology of the left or right knee associated with that 
pain.  The examination report notes the absence of edema, 
erythema, swelling, and medial meniscal tenderness.  The 
range of motion (0 to 140 degrees) attributed to each knee in 
the examination report was characterized there as "full" 
and by the standard set forth in VA regulations, is normal.  
See 38 C.F.R. § 4.71, Plate II (2002).  The examination 
report indicates that the veteran has low back pain and 
exhibited "some mild paraspinal tenderness" during the 
examination.  However, the examination report contains no 
finding of underlying pathology of the low back associated 
with pain or paraspinal tenderness.  The examination report 
indicates that the veteran was not having any low back pain 
on the day of the examination.  The examination report notes 
that the veteran's straight leg raises were negative.  The 
examination report does not identify any limitation of motion 
of the lumbar spine, and by the standard set forth in VA 
regulations, the range of motion reported there does not 
represent limitation of motion.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(effective September 26, 2003).  Although the August 2001 VA 
examination report confirms that the veteran has complained 
of pain in his knees and his low back, such a finding does 
not establish the presence of current disabilities for which 
service connection may be granted.  The examination report 
contains no diagnosis or assessment of any disorder of the 
left knee, the right knee, or the low back.  Pain alone, 
divorced from any disability recognized under the rating 
schedule, is not a disability for which compensation may be 
paid.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), dismissed in part, vacated in part, and remanded, 
sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  

In addition, the August 2001 VA examination report is not 
probative of a connection, or medical nexus, between the 
complaints currently presented by the veteran concerning his 
left and right knees and low back and any injury or disease 
from service.  That is, even if there were medical evidence 
confirming that the veteran currently has disabilities of the 
left knee, right knee, and low back, the examination report 
does not support the conclusion that they are etiologically 
related to an incident of his service.  

In the August 2001 examination report, the examiner noted 
that the veteran said that he had experienced no trauma to 
his lower extremities except during service.  The service 
medical records before the examiner showed that the veteran 
had been assessed with a right knee contusion during service 
and at the same time, did not document any other knee injury.  
On the basis of this record and the findings made during the 
examination itself, the examiner pronounced the etiology of 
the veteran's left knee pain and right knee pain to be 
uncertain.  Therefore, the Board finds that the August 2001 
VA examination report does not tend to show that there is a 
relationship between the current complaints of the veteran 
concerning his knees and any incident of his service.

In the August 2001 examination report, the examiner noted 
that the veteran claimed that he had injured his low back in 
jumping from airplanes during service in Kosovo.  The service 
medical records before the examiner showed that on two 
separate occasions during service, the veteran had sustained 
a contusion to his back and had been assessed with back 
strain with pain.  At the same time, the service medical 
records did not reflect any complaint or injury of the back 
sustained as the result of jumping from an airplane and, 
while he had complaints, his back was described a normal on 
clinical evaluation at the time of his separation from 
service.  On the basis of this record and the findings made 
during the examination itself, the examiner opined that the 
low back pain identified on clinical assessment "could be 
related to musculoligamentous injury sustained [in] jumping 
out of the airplanes."  However, this opinion lacks 
probative value.  The opinion is based on an account of 
injury during service given by the veteran that is not 
documented in his service medical records.  See Sanchez-
Benitez, 13 Vet. App. at 285-86 (physician's diagnosis based 
on history of injury during service related by veteran but 
unsupported by service medical records is not competent or 
probative evidence); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993) (physician's opinion affirming nexus between current 
disability and service that is based entirely on veteran's 
history, unsupported by service medical records, of injury 
during service lacks probative value); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (a medical opinion based upon an 
inaccurate factual premise is not probative.).  Furthermore, 
the opinion is speculative - - it affirms only that there 
"could be" a nexus between the current complaints of the 
veteran and an injury he claims to have received jumping from 
airplanes during service.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Therefore, the Board finds that the 
August 2001 VA examination report is insufficient to show 
that there is a relationship between the current complaints 
of the veteran concerning his low back and any incident of 
his service.

Although the veteran contends that his current pain of the 
left knee, the right knee, and the low back, respectively, is 
rooted in service, his is the contention not of a medical 
expert but a layperson.  It is well-established that a 
layperson is not qualified to render medical opinions 
regarding the etiology of his current complaints.  See 
Espiritu, 2 Vet. App. at 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Therefore, the veteran's 
assertions concerning the etiology of his current pain are 
entitled to no weight or probative value.  Espiritu.  
Likewise, the veteran is not competent to establish by means 
of his own assertions that he currently has any disability of 
the left knee, the right knee, or the low back.  Rather, 
medical evidence is required to show that he has disabilities 
currently and that they are related to his service.  In the 
absence of such evidence, his account of pain does not 
advance any of the claims.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361 (Fed. Cir. 2001) ("[P]ain [alone] is not 
wholly irrelevant to the assessment of a disability for which 
a veteran seeks compensation . . . [But] even assuming 
arguendo that free-standing pain wholly unrelated to any 
current disability is a compensable disability, such pain 
cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.").

Accordingly, the claims of entitlement to service connection 
for low back strain, a left knee disability, and a right knee 
disability will be denied.  The doctrine of reasonable doubt 
is not for application because the preponderance of the 
evidence is against the claim in each case.  See Ortiz v. 
Principi, 
274 F.3d 1361 (Fed. Cir. 2001).


ORDER

The claim of entitlement to service connection for low back 
strain is denied.

The claim of entitlement to service connection for a left 
knee disability is denied.

The claim of entitlement to service connection for a right 
knee disability is denied.


REMAND

As is observed in the decision above, VA has provided the 
veteran with notice under section 5103 of the VCAA concerning 
his claims of entitlement to service connection.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7010 (Fed. Cir. September 22, 
2003).  

In addition, however, the VCAA requires that a VA examination 
or opinion be obtained if such is necessary to decide a claim 
for benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  Although a VA examination of the joints was 
performed in August 2001 and was sufficient for the issues 
decided above, it did not provide findings sufficient to 
decide the issues of service connection for the left and 
right ankle disabilities.

Service medical records show that the veteran received 
medical assessments of mild sprain of the left ankle in 
January 1996 and cellulitis of the right ankle in August 
1996.  Currently, the veteran claims to have pain in both his 
ankles.  In his July 2002 VA Form 9, he averred that his 
ankle pain arose and then worsened during service.  The 
report of the VA examination of the joints performed in 
August 2001 contains an assessment of ankle pain.  The record 
contains no clinical findings so that it is not clear whether 
the veteran may have an underlying ankle disorder.

Thus, the lay and medical evidence currently of record shows 
that the veteran has pain of the left and right ankles that 
may be related to his service.  38 U.S.C.A. § 5103A(d)(2); 
see also 38 C.F.R. § 3.159(c)(4)(i).  However, the medical 
evidence currently of record is not sufficient to resolve 
either claim.  Id.  The August 2001 VA examination did not 
answer the question of whether the veteran currently has 
disabilities of the left and right ankles that may be related 
to service.  An additional VA examination is needed in order 
to clarify whether the veteran has disabilities of his ankles 
that may be related to service.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an orthopedic examination to determine 
whether he has a current disability of 
either ankle.  All tests and studies 
thought necessary by the examiner should 
be performed.  The claims file must be 
made available to the examiner and the 
examiner is requested to confirm that it 
was available for review.  The 
examination report must list all 
diagnoses found concerning either ankle.  
If a disability of either ankle is shown 
present, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
better) that the disability is related to 
service.  A full rationale for the 
opinion should be provided.

2.  Thereafter, the claims for service 
connection should be re-adjudicated.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative, if any at that time, 
should be provided with a supplemental 
statement of the case and given an 
opportunity to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



